    IN THECHANCERY COURT FOR DAVIDSON COUNTY, TENNESSEE
                       AT NASHVILLE

FOR SENIOR HELP, LLC,            )
                                 )
      Plaintiff,                 )
                                 )
v.                               )     Case No. 3:19-cv-00126
                                 )
WESTCHESTER FIRE                 )     JURY DEMAND
INSURANCE COMPANY,               )
                                 )
      Defendant.                 )
_______________________________________________________________________

   PLAINTIFF’S RESPONSE TO DEFENDANT’S MOTION FOR SUMMARY
 JUDGMENT AND MEMORANDUM IN SUPPORT OF PLAINTIFF’S MOTION
                  FOR PARTIAL SUMMARY JUDGMENT
______________________________________________________________________

      Comes the Plaintiff, For Senior Help, LLC, by and through counsel, and hereby

submits the following Response to Plaintiff’s Motion for Summary Judgment and

Memorandum in Support of Plaintiff’s Motion for Partial Summary Judgment.



                                I. INTRODUCTION

      The Defendant, Westchester Fire Insurance Company (“Westchester”), sold an

insurance policy (the “Policy”) to Medex Patient Transport, LLC (“Medex”), a company

that franchised non-emergent medical transportation companies. The Policy contained a

“Franchisor’s Endorsement” that insured Medex against claims for certain types of

breaches of contract. Medex subsequently breached two separate contracts with Plaintiff

For Senior Help, LLC (“FSH”). As Westchester concedes, both of these breaches fall

                                          1

   Case 3:19-cv-00126 Document 19 Filed 08/25/19 Page 1 of 21 PageID #: 411
within the insuring language of the Franchisor’s Endorsement. However, Westchester,

who happily collected premiums from Medex for this coverage, has taken advantage of the

fact that Medex also perpetrated fraud on FSH, primarily prior to the existence of either

contract, to deny coverage for these breaches based on a fraud exclusion in the Policy.

       Westchester’s argument fails for a number of reasons. First, Westchester argues

that liability for all of FSH’s claims was based on fraudulent conduct. This assertion is

both legally flawed – as there is no such claim as “fraudulent breach of contract” - and

factually flawed as well – because the arbitrator made no such finding. The arbitrator, in

fact, found as a matter of law that the conduct forming the basis for the fraud award was

different from the conduct underlying the award for breach of contract. Further, under the

concurrent cause doctrine, so long as covered conduct was a substantial part of the cause

of the contract damages, the contract claim is covered.



                                        II. FACTS

       1.     Medex offered franchises for the operation of a business that provides

nonemergency transportation services and related patient-care services.

       2.     On or about February 27, 2015, Jones and FSH entered into a Franchise

Agreement (the “Franchise Agreement”) with Medex. FSH paid Medex a total franchise

fee of $78,363.15. (See Doc. 1-5, ¶ 11).

       3.     FSH also took an assignment of an Area Developer Agreement (the “ADA”),

under which it obtained the right to operate a Medex area developer business that could

solicit, qualify, train and assist Medex franchisees within an exclusive territory (the “Area
                                             2

   Case 3:19-cv-00126 Document 19 Filed 08/25/19 Page 2 of 21 PageID #: 412
Developer Agreement”). FSH was to be paid a percentage of royalties paid by franchisees

within the area covered by the agreement. (See Doc. 1-4). FSH purchased the rights to the

Area Developer Agreement for $70,000. (See Doc. 1-5, ¶ 11).




      4.     Section 14 of the Franchise Agreement sets forth the operations assistance

Medex was obligated to provide to FSH. Specifically, Section 14.3 states:

      In exchange for the Operations Fee, Franchisor shall operate a centralized
      service center to provide the following services to Franchisee: (i) call center,
      (ii) centralized dispatch, (iii) route management, (iv) certain office functions,
      (v) reporting invoices to Franchisee, and (vi) route efficiency planning and
      the mapping of trouble spots. Franchisor shall reasonably determine the
      extent of these services. Franchisor has sole discretion to determine the
      manner in which it provides these services. Franchisor shall use
      commercially reasonable efforts to provide these services to Franchisee in
      the same first-class and high-quality [manner] as performed for patient
      Transport Businesses operated by Franchisor or its Affiliates.
(the "Operations Services")(See Doc. 1-3,¶ 14.3).

      5.     In May 2016, Medex terminated both the Franchise Agreement and the ADA.

The purported reason for the termination of both agreements was FSH’s purported breach

of the Franchise Agreement. (See Exhibit 1).

      6.     In March 2017, FSH commenced an arbitration with Medex by filing an

arbitration demand with the American Arbitration Association. (See Exhibit 2).

      7.     In the arbitration demand, FSH asserted a number of claims against Medex.

FSH claimed, for example, that prior to the execution of the Franchise Agreement, Medex

had misrepresented the nature and quality of the Operations Services. This assertion

formed the basis of claims for fraud in the inducement and intentional misrepresentation.
                                             3

   Case 3:19-cv-00126 Document 19 Filed 08/25/19 Page 3 of 21 PageID #: 413
(See Exhibit 2, ¶¶ 99-123). 1 The pre-contract misrepresentations also formed the basis of

a consumer protection claim. (See Id., ¶¶ 139-145).

           8.       Most importantly for purposes of the instant motions, Medex also brought

claims against Medex for breach of the Franchise Agreement and the ADA. (See Id., ¶¶

124-138).

           9.       FSH’s specific allegation breach of the Franchise Agreement was that:

           [Medex] materially and substantially breached the Franchise Agreement by: (1)
           failing to provide the Operations Services as detailed herein; and (2) failing to act
           in a reasonable sufficient, and timely manner to respond to FSH's near-countless
           communications about the problems and errors in [Medex's] Operations Services.

(See Id., ¶ 131).

           10.      FSH alleged that:

           Medex failed to provide the Operations Services in anything remotely close to the
           first-class and high quality manner required by the Franchise Agreement. Medex’s
           failures generally fell into the following categories: (a) call center failures; (b)
           centralized dispatch, route management, and route efficiency failures; (c) office
           function failures; and (d) invoice reporting failures.

(See Id., ¶ 40).

           11.      FSH’s specific complaints included: (a) customers experienced long wait

times; (b) Medex made numerous errors in assigning drivers and scheduling trips; (c)

Medex failed to properly enter data into the software system used by the franchisees; and

(d) failed to provide accurate invoicing. (See Id., ¶¶ 38-71). FSH did not allege that Medex

did any of these things intentionally or fraudulently. (See Id.).

           12.      FSH also alleged that Medex terminated the ADA without cause. (See Id.


1
    In the Arbitration Demand, FSH referred to Medex by its trade name, “Caliber.”

                                                          4

      Case 3:19-cv-00126 Document 19 Filed 08/25/19 Page 4 of 21 PageID #: 414
¶¶ 136-138).

       13.     After a week-long arbitration, the arbitrator issued an award on January 8,

2018. (See Doc. 1-5).

       14.     Prior to the award, FSH voluntarily dismissed its claim for fraud in the

inducement. The arbitrator found for FSH on all of the remaining claims. (See Id.).

       15.     In the award, the Arbitrator focused on the fraud claim. Regarding the claim

for breach of the Franchise Agreement, the arbitrator found that Medex failed to provide

the Operations Services in a “firs-class” and “high-quality” manner as required by the

Franchise Agreement.      Specifically, the arbitrator found that: (a) FSH’s customers

experienced call hold times that were higher than the industry standard; (b) the software

being utilized by Medex was deficient; (c) Medex did not provide sufficient call center

support, such as scheduling and invoicing support, that it was obligated to provide by the

Franchise Agreement; (d) “the Call Center was not 24/7 and an after hour answering

service was not able to and did not provide the promised operations support;” and (e)

Medex failed to make appointments, keep appointments, or provide equipment. (See Id.,

¶¶ 22, 25, and 28).

       16.     The arbitrator consistently referred to Medex’s breach of the Franchise

Agreement as a “failure” to provide the services at the level required by the Franchise

Agreement, and consistently described these failures as “deficiencies”. (See Id., ¶¶ 19, 21,

25, 28-29, 30, 31).

       17.     The arbitrator did not find that Medex fraudulently or intentionally breached

the Franchise Agreement. (See Id.).
                                             5

   Case 3:19-cv-00126 Document 19 Filed 08/25/19 Page 5 of 21 PageID #: 415
       18.    The arbitrator found that Medex terminated the ADA without cause. (See

Id., ¶ 13). The arbitrator did not find that this termination was fraudulent. (See Id.).

       19.    The arbitrator made the following awards:

       a.     Against Medex for breach of contract:
              Breach of Franchise Agreement              $120,461.00
              Breach of ADA                              $452,065.00
              Total for breach of contract: $572,526.00
       b.     Against Medex Patient Transport Services, LLC, Kyle Calvert, and Klein
              Calvert, jointly and severally, for fraud in the amount of $613,702.00;
       c.     Against Medex Patient Transport Services, LLC, Kyle Calvert, and Klein
              Calvert, jointly and severally, for misrepresentation by concealment for
              $613,702.00;
       d.     Against Medex Patient Transport Services, LLC, Kyle Calvert, and Klein
              Calvert, jointly and severally, for violation of the Tennessee Consumer
              Protection Act for $613,702.00;
       e.     Against Medex Patient Transport Services, LLC, Kyle Calvert, and Klein
              Calvert, jointly and severally, for attorneys fees and expenses in the amount
              of $244,717.00;
       f.     Against Medex Patient Transport Services, LLC, Kyle Calvert, and Klein
              Calvert, jointly and severally, for arbitration fees and costs in the amount of
              $34,200.01.

(See Doc. 1-5, ¶ 48).

       20.    The arbitrator also found that “[t]he awards for violation of the Tennessee

Consumer Protection Act and for fraud and misrepresentation represent damages for the

same conduct, and thus the awards are not cumulative.” (See Id., ¶ 47).

       21.    After the arbitrator issued the award, FSH moved for confirmation of the

award and entry of final judgment in Davidson County Chancery Court. The Chancery

                                              6

   Case 3:19-cv-00126 Document 19 Filed 08/25/19 Page 6 of 21 PageID #: 416
Court affirmed the arbitrator’s award and entered final judgment on February 26, 2018.

The Chancery Court also stated in the judgment that:

       The damages for fraud, misrepresentation by concealment, and violation of
       the Tennessee Consumer Protection Act set forth in subparagraphs b, c, and
       d are for the same conduct and are not cumulative.


(See Exhibit 3).



                                     III. ARGUMENT

       If the arbitrator that issued the award in this case knew that he needed to spell out

in the award that the contract breaches by Medex were not fraudulent, then he would have

done so. But there was no reason for the arbitrator to believe this was necessary, because

fraud is not an element of breach of contract. Once a contract is established, the issues are

whether it was breached and whether there were damages as a result. The arbitrator found

that Medex failed to provide the Operations Services in a “first-class” and “high-quality”

manner, and that the ADA was terminated without cause, and that is where the inquiry

ended regarding the breach claims.

       It is not surprising, therefore, that the only mens rea findings by the arbitrator in his

award are intentional misrepresentations by Medex. These findings were required to

address fraud claims. Westchester, however, has seized on these findings to argue that the

arbitrator found that all of the conduct causing harm to FSH was fraudulent, and therefore

that the fraud exclusion removes coverage.

       Westchester is incorrect. The fraud and contract claims were completely separate


                                               7

   Case 3:19-cv-00126 Document 19 Filed 08/25/19 Page 7 of 21 PageID #: 417
and divisible. The breach – by failure to provide the Operations Services – was not the

fraud. The fraud was misrepresenting the quality of the Operations Services as they existed

prior to execution of the Franchise Agreement. The arbitrator simply did not find that the

breaches of contract involved fraud – and FSH never made any such claim.

        Westchester’s argument regarding the application of the exclusion for refund claims

also fails.   Although FSH’s damages for breach of the Franchise Agreement were

contractually limited to the amount of the franchise fee and royalties paid to Medex, the

claim was not based upon or arise from a claim for a refund.




A.      Rules of Interpreting Insurance Policies

        Under Tennessee law, “[t]he question of the extent of insurance coverage is a

question of law involving the interpretation of contractual language.” Clark v. Sputniks,

LLC, 368 S.W.3d 431, 441 (Tenn. 2012). “Insurance contracts are ‘subject to the same

rules of construction as contracts generally,’ and in the absence of fraud or mistake, the

contractual terms ‘should be given their plain and ordinary meaning, for the primary rule

of contract interpretation is to ascertain and give effect to the intent of the parties.’

” Id. (quoting U.S. Bank, N.A. v. Tenn. Farmers Mut. Ins. Co., 277 S.W.3d 381, 386–87

(Tenn. 2009)). Tennessee courts also consider the policy as a whole and construe its terms

“in a reasonable and logical manner.” Merrimack Mut. Fire Ins. Co. v. Batts, 59 S.W.3d

142, 148 (Tenn. Ct. App. 2001).




                                             8

     Case 3:19-cv-00126 Document 19 Filed 08/25/19 Page 8 of 21 PageID #: 418
        When coverage questions arise, the courts should consider the components of

an insurance policy in the following order: (1) the declarations, (2) the insuring agreements

and    definitions,     (3)   the   exclusions,   (4)   the   conditions,   and    (5)   the

endorsements. Massachusetts Mut. Life Ins. Co. v. Jefferson, 104 S.W.3d 13, 20 (Tenn. Ct.

App. 2002). As discussed below, in the instant case, the insuring agreement, as modified

by an endorsement, clearly provide coverage for the awards for breach of the Franchise

Agreement and the ADA. Westchester appears to concede this, but argues that exclusions

remove coverage for both awards. For the reasons discussed below, FSH disagrees.



B.      The Insuring Language of the Policy Provides Coverage for Breach of the ADA
        and the Franchise Agreement
        Westchester has quoted extensively from the Policy. The overwhelming majority

of the Policy provisions repeated verbatim by Westchester have no application to this case.

What this case boils down to is the interpretation and application of just a few provisions

of the Policy.        First, the following insuring provisions found in the Franchisor’s

Endorsement added certain acts to the definition of “wrongful act,” thereby providing

coverage for such acts:

        4.     the failure to comply with any federal or state law or regulation, or the
        terms of the Franchise Contract, affecting the renewal or termination of the
        relationship of the parties to a Franchise Contract;
        5.     The failure of the franchisor to provide services, training, advertising, or
        other support to the franchisees is required under the terms of a Franchise Contract
        or disclose to franchisees in an offering circular or other distributed disclosure
        document
(See Doc. 1-1, p. 19)(emphasis added).

                                              9

     Case 3:19-cv-00126 Document 19 Filed 08/25/19 Page 9 of 21 PageID #: 419
        As Westchester appears to concede, “Franchise Contract” under the policy includes

both the Franchise Agreement and the ADA. 2 Thus, paragraph 4 of the Franchisors

Endorsement obligates Westchester to provide coverage for the termination of either the

Franchise Agreement or the ADA in violation of the terms of those agreements. Further,

paragraph 5 obligates Westchester to provide coverage for a breach of the Franchise

Agreement by the failure to provide services. These are the exact contract claims by FSH

in the Arbitration demand, and the breach of contract awards were specifically for: (1)

termination of the ADA and the Franchise Agreement in violation of the terms of those

contracts; and (2) breach of the Franchise Agreement by failure to provide the Operations

Services in a “first-class” and “high quality” manner, as required by the contract.

        The question, therefore, is whether a policy exclusion applies.                             Although

Westchester relies on a number of policy exclusions, the only two exclusions that are

worthy of argument are the fraud exclusion and the exclusion in the Franchisor’s

Endorsement for claims “alleging, based upon, arising out of or attributable to the recovery

by franchisee of actual sums paid to the Insured by franchisee which constitute any initial

fees, service fees, royalties . . .” Neither of these exclusions apply, as explained below.




2
 A “Franchise Contract" is defined by the Franchisors Endorsement as "any franchise agreement, area agreement or
development agreement" (See Doc. 1-1, p. 19).

                                                      10

    Case 3:19-cv-00126 Document 19 Filed 08/25/19 Page 10 of 21 PageID #: 420
C.      The Fraud Exclusion does not Apply

        1.     The Arbitration Award Included Awards for the Exact Same Claims
               that Triggered Coverage Under the Policy

        By providing a defense to Medex in the FSH litigation, Westchester acknowledged

that the Complaint/Arbitration Demand contained claims that triggered coverage under the

Policy. Although it often occurs that a duty to defend arises where there is no subsequent

duty to indemnify, this usually happens “when trial on the merits of the underlying claim

proves the facts to be otherwise than as alleged, and judgment is entered on a ground

dissimilar to the one contained in the complaint.” St. Paul Fire & Marine Ins. Co. v.

Torpoco, 879 S.W.2d 831, 835 (Tenn. 1994).

        This is not the situation in the instant case. FSH alleged in the underlying case that

Medex breached the Franchise Agreement by failing to provide Operations Services and

breached both the Franchise Agreement and the ADA by terminating both agreements in

violation of contractual provisions. Neither of these claims contained fraud as an element,

and there was no allegation that the contract breaches were “fraudulent.” The arbitration

resulted in judgments on the exact contract claims that were alleged in the Arbitration

Demand.

        Westchester apparently fails to understand that a party may be guilty of fraud and

may also breach a contract, independent of the fraud. While it is true that Medex engaged

in fraudulent and dishonest conduct, FSH’s judgments for breach of the Franchise

Agreement and the Area Developer Agreement (ADA) were wholly separate legal claims

based on completely different facts. The overwhelming majority of the fraud occurred


                                              11

     Case 3:19-cv-00126 Document 19 Filed 08/25/19 Page 11 of 21 PageID #: 421
prior to executing the Franchise Agreement, and there were no allegations whatsoever of

fraud regarding the ADA.

       Westchester posits that “[t]he liability for all claims alleged against Medex were

attributable to fraudulent conduct.” (See Westchester’s memorandum, p. 14).

Westchester’s argument is therefore apparently that the arbitrator found that Medex

“fraudulently breached” the Arbitration Agreement and the ADA. This is a nonsensical

argument. There is, of course, no such legal claim as a “fraudulent breach of contract.”

There would have been no reason whatsoever for the arbitrator to even consider whether

Medex acted fraudulently in breaching the contracts, because fraud is not an element of

any claim for breach of contract. Westchester’s argument that the arbitrator ruled that

Medex committed fraudulent acts by breaching the contracts is thus a legal absurdity.

       Westchester’s argument is also unsupported by the record. Although the arbitrator

repeatedly discusses fraudulent misrepresentations, it is always in the context of the fraud

claims. The arbitrator did not state anywhere in the award that any of the conduct that

constituted breach – the failure to provide the Operations Services in a “first-class” manner

– was fraudulent. Medex’s representations about the services was, but again, these are two

separate things. Further, although the arbitrator made no specific mens rea findings

regarding the conduct that caused the breaches, the arbitrator consistently and repeatedly

referred to this conduct as “failures” and “deficiencies.” This is not the language of fraud.




                                             12

  Case 3:19-cv-00126 Document 19 Filed 08/25/19 Page 12 of 21 PageID #: 422
         2.       Westchester does not Explain how the ADA was “Fraudulently
                  Breached”


         Even if there were such a claim as “fraudulent breach of contract,” Westchester has

offered no explanation as to how the ADA was supposedly breached by fraud. The

allegations of fraud and the arbitrator’s finding of fraudulent conduct consisted entirely of

misrepresentations regarding the quality and nature of the Operations Services. Yet the

Operations Services had nothing whatsoever to do with the ADA. The ADA was an

agreement under which FSH would manage existing and pursue new franchisees in a

certain area and Medex would pay FSH a percentages of the royalties generated by

franchisees within the area. Medex terminated the ADA because it believed that FSH had

breached the Franchise Agreement. In order to find that ADA was wrongfully terminated,

the arbitrator was not required to make any finding of fraud. He made no such finding, and

there was never any claim that fraud was involved in the ADA’s termination. 3 Therefore,

regardless of the Court’s ruling regarding the award for breach of the Franchise Agreement,

the Court should rule that the award for breach of the ADA was covered under the policy.




3
  It is difficult to conceive of how (or why) the arbitrator could have ruled that termination of the ADA was
fraudulent. It is notable, however, that arbitrator did not find that Medex did not believe that FSH had breached the
Franchise Agreement before using that as a reason for terminating the ADA. In fact, the arbitrator did not find that
FSH had not breached the Franchise Agreement – he found that Medex committed the first material breach, thereby
rendering moot any subsequent breach by FSH.

                                                         13

    Case 3:19-cv-00126 Document 19 Filed 08/25/19 Page 13 of 21 PageID #: 423
       3.     The Arbitrator Found, as a Matter of Law, that the Conduct Supporting
              the Fraud Claims was Different than the Conduct Supporting the
              Contract Claims
       The essential question regarding coverage for the breach of the Franchise

Agreement by failing to provide the Operations Services in a “first-class” and “high-

quality” manner is whether the failure to provide those services was fraudulent. This is

where Westchester completely misses the point. There was never any claim by FSH, much

less any finding by the arbitrator, that the failure to provide the Operations Services itself

constituted fraud. The overwhelming majority of the fraudulent misrepresentations

occurred before a contract existed. FSH’s fraud claim, in fact, consisted entirely of

allegations of pre-contract misrepresentations. While the breach was the failure to provide

the Operations Services in a “first-class” manner, the fraud consisted of misrepresenting

the quality of the Operations Services. These are two completely different things that

existed independent of each other. The breach by failure to provide the Operations Services

would have been a breach, and would have resulted in the same damages, whether or not

Medex misrepresented the nature and quality of the services prior to or even after the

execution of the Franchise Agreement. The application of simple “but for” causation rules

unambiguously results in a finding of coverage. The breach was established by covered

conduct.    Lying about the breach – and thus causing wholly different damages – is not

covered.

       Significantly, the arbitrator and trial court found, as a matter of law, that the fraud

and TCPA claims were based on different conduct than the conduct establishing the breach

claims. Under the doctrine of election of remedies, a party cannot recover twice for the

                                             14

  Case 3:19-cv-00126 Document 19 Filed 08/25/19 Page 14 of 21 PageID #: 424
same conduct. See, e.g. Allied Sound, Inc. v. Neely, 909 S.W.2d 815, 822 (Tenn. Ct. App.

1995)(“the purpose of [the election of remedies] doctrine is to prevent double redress for a

single wrong”). Applying this doctrine, the arbitrator and the trial court found that “[t]he

awards for violation of the Tennessee Consumer Protection Act and for fraud and

misrepresentation represent damages for the same conduct, and thus the awards are not

cumulative.” (See Doc 1-5, ¶ 48)(emphasis added).

        The awards for breach of the Franchise Agreement and the ADA were cumulative,

however. Accordingly, as a matter of law, they could not have resulted from the same

conduct that formed the basis for the fraud and TCPA claims.



        4.       The Concurrent Cause Doctrine Mandates Coverage Even if Fraud was
                 Involved in the Breaches of Contract
        As stated above, the application of “but-for” causation results in a finding of

coverage, since misrepresenting the quality of the Operations Services does not constitute

breach – the failure to provide “high quality” services does. But the Tennessee Supreme

Court has ruled that application of “but-for” causation is too stringent for the insured. See

Allstate Ins. Co. v. Watts, 811 S.W.2d 883, 886 (Tenn. 1991). In Watts, the Tennessee

Supreme Court adopted the concurrent cause doctrine, under which “an insurer should not

be excused from its obligation [of coverage] . . . unless it has been determined that the loss

being complained of did not result in substantial part from a risk for which it provided

coverage and collected a premium.” Id. at 888. 4 As the Tennessee Court of Appeals has


4
 Watts involved a homeowner’s policy. The concurrent cause doctrine has been applied to commercial policies as
well. See, e.g. Planet Rock, Inc. v. Regis Ins. Co., 6 S.W.3d 484, 493 (Tenn. Ct. App. 1999).

                                                      15

    Case 3:19-cv-00126 Document 19 Filed 08/25/19 Page 15 of 21 PageID #: 425
stated: “That multiple causes may have effectuated the loss does not negate any single

cause; that multiple acts concurred in the infliction of injury does not nullify any single

contributory act.” Planet Rock, Inc. v. Regis Ins. Co., 6 S.W.3d 484, 493 (Tenn. Ct. App.

1999).

         The question, therefore, is whether covered (i.e. non-fraudulent) conduct was a

substantial part of the cause of the breach of contract. The arbitrator and the trial court

have already answered this question by ruling that the contract damages were cumulative

to the fraud and TCPA damages – because they were not based on the same conduct.

Again, the termination of the ADA and the failure to provide the Operations Services in a

“first-class” and “high-quality” manner were not fraudulent – the fraud occurred when

Medex (mostly before a contract existed) lied about the services being “first class” and

“high quality.” There was never any claim, any evidence, or any ruling that the failure to,

for example, maintain call hold times at or above industry standards, was fraudulent.

Rather, it was a “failure” and a “deficiency.” That failure and deficiency, and others, were

not only a substantial part of the cause of the breaches, they were the sole cause.



         5.    Paragraph 12 of the Award does not Support Westchester’s Argument

         Westchester places great emphasis on paragraph 12 of the award, which states:

         Respondents breached and wrongfully repudiated and terminated the
         Agreement and ADA and defrauded Claimant by intentional and knowing
         conduct causing damages to Claimant.




                                             16

  Case 3:19-cv-00126 Document 19 Filed 08/25/19 Page 16 of 21 PageID #: 426
(See Doc. 1-5, ¶ 12).

        Contrary to Westchester’s assertion, this paragraph actually supports FSH’s

argument, as it clearly separates the breaches from the fraud. The paragraph clearly states

that Medex did two separate things: (1) breached and wrongfully repudiated and terminated

the contracts; and (2) defrauded claimant by intentional and knowing conduct. These two

things, which existed independently, caused damage to FSH.



D.      The Claim for Breach of the Franchise Agreement did not Arise from a
        Request for a Refund

        Westchester also relies on the exclusion for claims:

        alleging, based upon, arising out of or attributable to the recovery by
        franchisee of actual sums paid to the Insured by franchisee which constitute
        any initial fees, service fees, royalties, lease payments, or payments for goods
        and services.
        The basis for Westchester’s reliance on this exclusion is that the award for breach

of the Franchise Agreement was limited to a refund of the franchise fee and royalties. This

limitation was applied pursuant to the following provision of the Franchise Agreement:

        Franchisee waives and disclaims any right to consequential damages in any
        action or claim against Franchisor concerning this Agreement or any related
        agreement. In any claim or action brought by Franchisee against Franchisor
        concerning this Agreement, Franchisee’s contract damages shall not exceed
        and shall be limited to refund of Franchisee’s Franchise Fee and Royalty
        Fees.
(See Doc. 1-3, ¶ 23.5). An analysis of the claim for breach of the Franchise Agreement and

the exclusion, however, reveals that the exclusion does not apply.




                                              17

     Case 3:19-cv-00126 Document 19 Filed 08/25/19 Page 17 of 21 PageID #: 427
       First, “[i]t is well settled that exceptions, exclusions and limitations in insurance

policies must be construed against the insurance company and in favor of the insured.”

Allstate Ins. Co. v. Watts, 811 S.W.2d 883, 886 (Tenn. 1991).

       Second, the claim for breach of the Franchise Agreement simply does not fall within

the express parameters of the exclusion. The claim: (a) did not allege that FSH was entitled

to a refund; (b) was not based upon a refund; (c) did not arise out of a claim for a refund;

(d) was not attributable to a refund or a claim for a refund.

       Significantly, a refund of the franchise fee and royalties would not have been

included in the measure of damages for breach of the Franchise Agreement for failure to

provide Operations Services in a “first-class” and “high-quality” manner.          See, e.g.

Hennessee v. Wood Group Enterprises, Inc., 816 S.W.2d 35, 37 (Tenn. Ct. App.

1991)(contract damages are benefit of the bargain). FSH could have recovered a refund

had it proceeded forward with and won its claim for rescission, but FSH voluntarily

dismissed that claim.

       It is also significant that if FSH had established benefit of the bargain damages that

were less than the amount of the franchise fee, FSH would have only recovered its actual

damages, and even Westchester would have to concede that the exclusion does not apply.

Westchester can only attempt the argument that the exclusion does apply because FSH

established benefit of the bargain damages in excess of the franchise fee and royalties,

thereby triggering the damages-limitation provision.




                                             18

  Case 3:19-cv-00126 Document 19 Filed 08/25/19 Page 18 of 21 PageID #: 428
        The damages-limiting provision of the Franchise Agreement is just that – it simply

puts a cap on the amount of money that a franchisee can recover for a breach. It does not

convert a breach claim into a claim for a refund.



E.      The Breaches of Contract Occurred During the Policy Period

        Westchester argues that “all of the conduct of Medex during the negotiations leading

up to the execution of the Agreement and the ADA in February 2015 cannot serve as the

basis for indemnification under the Policy, because those wrongful acts occurred prior to

the Policy’s retroactive date.” (Westchester’s Memorandum, p. 15). This argument is yet

another reflection of Westchester’s failure to understand the claims or the award.

        FSH does not claim, and the arbitrator did not find, that any pre-contract conduct

constituted a breach. Any such claim would be nonsensical, as one obviously cannot

breach a contract that does not yet exist. Again, the pre-contract conduct constituted the

fraud claim and award. The breach claims all arose after execution of the contract.



F.      The Other Exclusions Relied on by Westchester do not Apply

        Westchester, without any argument, merely asserts that the following exclusions

also apply to deny coverage:

        Alleging, based upon, arising out of or attributable to any assurance, promise,
        warrant or guarantee of potential sales, earnings, profitability or economic
        value; and

        Alleging, based upon, arising out of or attributable to . . . unfair business
        practices . . .


                                              19

     Case 3:19-cv-00126 Document 19 Filed 08/25/19 Page 19 of 21 PageID #: 429
      Neither of these exclusions have any application to this case. None of FSH’s claims

were based upon a promise of potential sales or earnings. And although FSH was awarded

damages for violation of the Tennessee Consumer Protection Act, FSH recognizes that the

TCPA ward is not covered and has not claimed to the contrary.



                                 IV. CONCLUSION

      For the reasons stated herein, FSH respectfully requests the Court to deny

Defendant’s Motion for Summary Judgment and to enter judgment in favor of Plaintiff on

Count One of its Complaint.




                                          20

  Case 3:19-cv-00126 Document 19 Filed 08/25/19 Page 20 of 21 PageID #: 430
                                        Respectfully submitted,


                                        /s/ Greg Oakley
                                        Gregory H. Oakley, BPR #16237
                                        OAKLEY LAW PLLC
                                        104 Woodmont Boulevard, Suite 201
                                        Nashville, Tennessee 37205
                                        (615) 209-9814
                                        goakley@oakley-law.com

                                        Counsel for Defendants


                           CERTIFICATE OF SERVICE

      I hereby certify that on August 25, 2019 a true and correct copy of the foregoing
was served via the Court’s electronic filing system to the following:

       Lynsie Gaddis Rust, Esq.
       100 Mallard Creek Road, Suite 250
       Louisville, Kentucky 40207
       lynsie.rust@wilsonelser.com




                                        /s/ Greg Oakley
                                        Gregory H. Oakley




                                          21

  Case 3:19-cv-00126 Document 19 Filed 08/25/19 Page 21 of 21 PageID #: 431
